3hr the mtaauuri (ﬂinurt of appeals
03515th ﬂtatrttt

DIVISIQN THREE

M. P. P., ) ED101446
)
Respondent, ) Appeal from the Circuit Court
) of St. Louis County
v ) IZSL-DR05874
)
R. R. E., ) Honorable John N. Borbonus
)
Appellant. ) Filed: February 24, 2015

Introduction
R. R. E. (Mother) appeals from the judgment of the trial court in this paternity and
child custody case. She argues the trial court erred in failing to make ﬁndings of fact as
required under Section 452.3756 RSMo. (Cum. Supp. 2005),1 and the parenting plan and
name change were not in the best interest of the child. We reverse and remand to the trial
court.
Background
Mother and M. P. P. (Father) were both living in St. Louis, Missouri, where they
were involved in an off-and~on relationship that resulted in Mother’s pregnancy. Mother

gave birth to B.R.S.E. (the Minor Child), on August 1, 2012. Following the birth of the

1While this appeal stemmed from a paternity action, we note that “Section 452.375 governs the initial
award of custody in paternity cases, as well as dissolution cases.” Day ex rel. Finnern v. Day, 256 S.W.3d
600, 602 (Mo. App. ED. 2008); Lamps v. Rust, 190 S.W.3d 631, 632 (Mo. App. W.D. 2006).

 

Minor Child, Mother relocated from St. Louis to Cape Girardeau to live with her mother.
Father moved for a determination of paternity, name change, and order of custody and
support. He requested joint legal and physical custody. Mother counter-ﬁled for
paternity, custody, and support. She requested sole legal and physical custody.

After a contested hearing, the trial court issued its judgment and decree of
paternity, in which the court stated that because “[t]he parties have not ﬁled a request for
Findings of Fact or Conclusions of Law..., the Court hereinafter makes only such
ﬁndings as it deems necessary to state the grounds for its decisions, if any, as required by
Rule 73.01(c).” The court then held that, “[h]aving considered all relevant factors,” it
was in the best interest of the Minor Child that Mother and Father share joint legal and
physical custody; ordered that Father pay Mother $786.00 per month for child support,
retroactive to the date of ﬁling; and ordered that the Minor Child’s birth certiﬁcate be
amended to change her last name from Mother’s to Father’s surname. The court attached
a parenting plan designating Father’s address in the Ritenour School District the Minor
Child’s address for mailing and educational purposes. For custody, the court ordered a 2-
2-3 schedule, where Mother had custody of the Minor Child on Monday and Tuesday,
Father had custody on Wednesday and Thursday, and the parties alternated weekends,
Friday through Sunday. The court further ordered that the custody exchanges would
occur at the Ste. Genevieve County Sherist Department until the Minor Child began
attending kindergarten, at which point the exchanges would occur at the Minor Child’s
school or Father’s residence.

Mother moved to amend the judgment, arguing, among other things, the judgment

did not make written ﬁndings as required under Section 452.375.6. The court denied the

 

motion. The court then entered an amended judgment on other grounds, but still did not
include written ﬁndings. This appeal follows.
Discussion

Mother raises three points on appeal. She argues in her ﬁrst point that the trial
court failed to make the required ﬁndings under Section 4523756. In her second and
third points, she argues the trial court’s parenting plan establishing a 2—2-3 custody
division and the coutt’s order changing the Minor Child’s last name from Mother’s to
Father’s surname were not in the best interests of the child. Because the ﬁrst point is
dispositive, we do not reach the second and third points.

Section 452.375.6 provides that if the parties have not agreed to a custodial
arrangement, then the court shall include written ﬁndings in the judgment based on the
public policy set forth in Section 452.37542 and on each of the factors listed in Section
452.375.2(1)-(8),3 detailing the speciﬁc relevant factors that made a particular custody
arrangement in the best interest of the child. Missouri courts have repeatedly emphasized
the importance of these written ﬁndings in a custody proceeding. Siggw Buchanan v.
Buchanan, 167 S.W.3d 698, 701 (Mo. banc 2005) (reversing and remanding to trial court
for new hearing after court’s failure to make required ﬁndings); Speer V. Colon, 155
S.W.3d 60, 61 (Mo. banc 2005) (same); Wood v. Wood, 391 S.W.3d 41, 47 (Mo. App.

WD. 2012). Because the legislature has mandated these ﬁndings, the burden is on the

2 The public policy set forth in subsection 4 is that “ﬁ'equent, continuing and meaningful contact with both

arents  is in the best interest of the child.” Section 452.375.4.

Subsection 2 of Section 452.375 provides that in determining custody in accordance with the best interests
of the child, the court “shall” consider all relevant factors including: (i) the wishes of the child’s parents as
to custody; (2) the needs of the child for a ﬁ'equent, continuing, and meaningful relationship with both
parents and the ability and willingness of the parents to perform their functions; (3) the relationship
between the child and any siblings or other persons; (4) which parent is more likely to allow the child
frequent, continuing, and meaningful contact with the other parent; (5) the child’s adjustment to home,
school, and community; (6) the mental and physical health of all individuals involved; (7) the intention of
either parent to relocate the principal residence of the child; and (8) the wishes of the child.

 

trial court to issue written ﬁndings regardless of whether the parties have requested
ﬁndings pursuant to Rule 73.01. Buchanan, 167 S.W.3d at 701. The purpose of this
requirement is to allow for meaningful appellate review. M, 391 S.W.3d at 47.

The issue of custody here was contested, and thus the court was required to issue
written ﬁndings under Section 452.375.6. The trial court’s judgment, however, did not
make written ﬁndings detailing which of the speciﬁc relevant factors from Section
452.375 .2 it considered in determining that the 2-2-3 custody arrangement was in the best
interest of the Minor Child. Without knowing the basis for the trial court’s decision,
appellate review is impossible and the judgment must be reversed.

Point one is granted.

Conclusion

The judgment is reversed and the cause is remanded. After determining the issues

on remand, the trial court shall make the required ﬁndings in accordance with Section

452.3756 and take whatever other action is appropriated’

 

Kurt S. Odenwald, P. 1., concurs.
Robert G. Dowd, Jr., 1., concurs.

4 On remand, the parties will have the opportunity to reassess the issues of custody and the name change, so
we need not reach those issues. However, we note that the current custody schedule as written is
unworkable once the Minor Child starts school. The parenting plan would require that Mother commute
with the Minor Child two hours each way every Monday and Tuesday in order for the Minor Child to
attend school.